718 S.E.2d 387 (2011)
STATE
v.
Tony Savalis SUMMERS.
No. 328A11-1.
Supreme Court of North Carolina.
November 9, 2011.
Shelagh R. Kenney, Durham, for Summers, Tony Savalis.
Steven Cole, Assistant District Attorney, for State of N.C.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
J. Douglas Henderson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 6th of September 2011 by Defendant to Rule the Guilford County Superior Court Proper Venue:

*388 "Motion Dismissed by order of the Court in conference, this the 9th of November 2011."